STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
                                                                                  August 26, 2016
THOMAS L. COPING,                                                             RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA


vs.)   No. 15-0938 (BOR Appeal No. 2050267)
                   (Claim No. 2014005302)

ELEMENTIS,

Employer Below, Respondent



                             MEMORANDUM DECISION
         Petitioner Thomas L. Coping, by Patrick K. Maroney, his attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Elementis, by James W. Heslep,
its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated September 1, 2015, in
which the Board affirmed a February 3, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s August 22, 2013,
decision rejecting the claim. The Court has carefully reviewed the records, written arguments,
and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Coping, a material handler, alleges that he developed carpal tunnel syndrome in the
course of and as a result of his employment. Treatment notes by Jenifer Hadley, D.O., from
November 1, 2011, through March 18, 2013, indicate Mr. Coping was treated for chronic lower
back pain. He reported that he injured his back a year prior and then reinjured it. It was noted
that he also suffered from chronic neck pain. No mention was made of upper extremity
symptoms until August 15, 2013, when William Dennison, M.D., treated the claimant for
intermittent numbness in his upper extremities. Dr. Dennison diagnosed fibromyalgia and

                                                1
questionable neuropathy and recommended referral to neurology. The claims administrator
rejected the claim on August 22, 2013.

       Mr. Coping testified in a deposition on December 17, 2013, that he had worked for
Elementis since 1994 as a material handler. He stated that he packed, unloaded, and transferred
sacks. He also performed labor work. Mr. Coping explained that the sacks he had to move
weighed between twenty-two and fifty-five pounds. He stated that his shifts lasted between eight
and twelve hours. Mr. Coping testified that a material handler has three jobs: handling material,
packing, and loading or unloading. He also had to turn valves on and off. He stated that he
weighed 322 pounds, had surgery, and now weighs 248. He denied any prior fractures to his
hands or wrists. He also stated he has never been diagnosed with diabetes, rheumatoid arthritis,
rheumatic fever, or thyroid problems.

        Mr. Coping began treating with Matthew Werthammer, M.D., on January 20, 2014. Dr.
Werthammer stated that Mr. Coping presented with numbness and tingling in both hands, worse
on the right. He also had pain in his wrists. It was noted that Mr. Coping has issues with chronic
neck and back pain. He was diagnosed with bilateral carpal tunnel syndrome. Surgery was
performed on the right wrist in January of 2014. On follow-up on February 17, 2014, Dr.
Werthammer noted that Mr. Coping’s right carpal tunnel release was successful; however, the
left side had become more symptomatic. He further noted issues with chronic neck and lower
back pain. A left-sided carpal tunnel release was performed on March 12, 2014. On March 24,
2014, Dr. Werthammer found that Mr. Coping had gained improvement with surgery but still
had some chronic pain. He noted that a lumbar MRI showed no significant disc herniations or
surgical pathology.

        The Office of Judges affirmed the claims administrator’s decision in its February 3, 2015,
Order. It found that the first report of possible carpal tunnel syndrome occurred on August 15,
2013, when Dr. Dennison diagnosed Mr. Coping with fibromyalgia and possible neuropathy
after a peripheral nerve conduction study of the upper extremities was suggestive of carpal tunnel
syndrome. The Office of Judges noted that though Mr. Coping underwent EMG/NCV testing, the
tests were indicated for numbness and pain in the bilateral lower extremities as well as back pain.
The Office of Judges further determined that he saw Dr. Werthammer on January 20, 2014, for
numbness and tingling in both hands. He assessed bilateral carpal tunnel syndrome and Mr.
Coping opted for surgery. The Office of Judges concluded that though the medical records
support a diagnosis of carpal tunnel syndrome, Mr. Coping did not provide sufficient information
regarding his job duties and how they would have caused the condition. The Office of Judges
also noted that Mr. Coping has risk factors that are known causes of carpal tunnel syndrome,
including obesity. Lastly, his condition did not improve when he stopped working and, in fact,
has continued to worsen over time. The Board of Review adopted the findings of fact and
conclusions of law of the Office of Judges and affirmed its Order on September 1, 2015.

        After review, we agree with the reasoning of the Office of Judge and conclusion of the
Board of Review. Though the medical evidence clearly establishes that Mr. Coping has carpal
tunnel syndrome, he has failed to show that the condition is the result of his employment. His job
does not fall in the occupational groups at higher risk for carpal tunnel syndrome. Further, his job
                                                 2
duties do not seem to include awkward wrist positioning, vibratory tools, significant grip force,
or high force repetitive movements. West Virginia Code of State Rules § 85-20-41.5 (2006).

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: August 26, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3